IN THE SUPREME COURT OF THE STATE OF DELAWARE

WILMER L. MILTON,                       §
                                        §
      Defendant Below-                  §   No. 424, 2014
      Appellant,                        §
                                        §   Court Below—Superior Court
      v.                                §   of the State of Delaware,
                                        §   in and for Sussex County
STATE OF DELAWARE,                      §
                                        §   Cr. ID No. 1103018831
      Plaintiff Below-                  §
      Appellee.                         §

                          Submitted: September 3, 2014
                           Decided: September 12, 2014

Before HOLLAND, RIDGELY, and VALIHURA, Justices.

                                      ORDER

      This 12th day of September 2014, it appears to the Court that:

      (1)    On August 6, 2014, the appellant, Wilmer L. Milton, filed a letter with

the Court expressing his intent to file an appeal from the Superior Court’s decision

on his motion for postconviction relief under Superior Court Criminal Rule 61. On

August 12, 2014, Milton filed another letter stating that the Superior Court had not

yet issued a decision on his motion for postconviction relief.

      (2)    The Senior Court Clerk issued a notice under Supreme Court Rule

29(b), directing Milton to show cause why the appeal should not be dismissed for

the Court’s lack of jurisdiction to consider an interlocutory appeal in a criminal

matter.
          (3)     In his response to the notice show cause, Milton stated that the matter

should not be dismissed and that the Superior Court had not yet issued a decision

on his motion for postconviction relief. Under the Delaware Constitution, this

Court may only review a final judgment in a criminal case.1 Based upon a review

of the Superior Court docket, there is presently no final judgment subject to

review. Thus, this Court does not have jurisdiction to review this appeal.2

          NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 29(b), that the within appeal is DISMISSED.

                                               BY THE COURT:

                                               /s/ Henry duPont Ridgely
                                               Justice




1
    Del. Const. art. IV, § 11(1)(b).
2
    Gottlieb v. State, 697 A.2d 400, 401 (Del. 1997).

                                                  2